Case: 1:18-cv-02995-CAB Doc #:1 Filed: 12/31/18 1 0f 12. PagelD #: 1

UNITED STATES DISTRICT COURT? t

 

NORTHERN DISTRICT OF OHIO. 3 ju» bw be

RICHARD LENARD
LAECI

501 THOMPSON RD
CONNEAUT, OH 44030

Plaintiff,

MARYMOUNT HOSPITAL/
CLEVELAND CLINIC HOSPITAL
12300 McCRAGKEN RD
GARFIELD HEIGHTS, OH 44125

and

METRO HEALTH HOSPITAL
2500 METROHEALTH DR
CLEVELAND, OH 44109

and

JOHN DOES 1-5

Defendants.

: CASE NO;

eld REC 31 PA 2: 16

: JUDGE:

 

1:38 Cy 2995,

: ORIGINAL COMPLAINT FOR- NEGLIGENCE

IVIL R D

: CONCEALMENT FOR FOURTEENTH AMEND-

VIOLATIONS OF THE FEDERAL PRIVACY

 

: ACT OF 1974.

od

 

JUDGE BOYKO

MAG. JUDGE PARKER

: JURY DEMAND ENDORSED HEREON.

 

 

 
Case: 1:18-cv-02995-CAB Doc #:1 Filed: 12/31/18 2 of 12. PagelD #: 2

JURISDICTION
According to the U.S. Constitution, the Northern District

for the State of Ohio is the proper jurisdictrion to hear claims
for redress as it relates to violations of Federal Civil Rights
of due process and equal protection of law. This instant claim

addresses constitutional violations. This Court has subject matter

jurisdiction in this case.

VENUE

 

Venue is proper and is the correct forum in the Northern

District Federal Court pursuant to 28 U.S.C.A. §1391 of the U.S.

Gonstitution.

Plaintiff reserves the right to a trial by jury pursuant

to U.S.C.A. Constitution, Amendment VII, in this case.

Plaintiff
Richard Lenard

 

 
Case: 1:18-cv-02995-CAB Doc #:1 Filed: 12/31/18 3 of 12. PagelD #: 3

I. BACKGROUND
1. On October 7, 2015, Plaintiff, ("Lenard"), was involved in
an altercation with Kassandra Hankins, ("K.H.") that turned physical.
K.H. made a statement to nurse Donna DiGiamonia at Marymount
Hospital/Cleveland Clinic with the assistance of patrolman Richard
Cramer of the Garfield Hts police department. The statement made

by K.H. was included in her medical records.

2. On November 21, 2015, Lenard and K.H. were involved in another
physical altercation. K.H. made statement to the nurseing staff
at Metrohealth Hospital and that statement was included in her
medical records.

3. K.H. initiated both altercations, was the first person to
attack Lenard, first to instigate the altercation and the first
to begin physical contact against Lenard.

4. On November 25, 2015, K.H. persoanlly contacted the detective
in charge of the Metrohealth Hospital incident, det. Jeff Welis
of the Parma police that she did not want to press charges against

Lenard due to her initiating the altercation.

5. Between December 15, 2015 and January 8, 2016 a subpeona and/or
a request. and/or a warrant was issued for the medical records
from the defendants without a signed authorization to release

the records from K.H.

6. Between December 15, 2015 and January 8, 2016, defendants
turned over K.H. medical records without a signed authorization

from K.H. to be used as evidence against Lenard.

7. On November 29, 2015, det. Wells of Parma began to persue
Lenard for prosecution against the wishes and demands of K.H.

without just cause and against the good faith exception.

8. On December 5, 2015, a detective from Parma met K.H. in Cleveland

Ohio where K.H. signed a "No Prosecution Form". The detective
was not det. Wells. He attempted to convince K.H. that the failure
to prosecute Lenard was a mistake and should prosecute Lenard

2
Case: 1:18-cv-02995-CAB Doc #:1 Filed: 12/31/18 4 of 12. PagelD #: 4

and tried to influence her decision in this cause. K.H. did not
want to cooperate with det. Wells investigation.

9. On December 16, 2015, Lenard was arrested for attempted murder,
felonious assault, kidnapping, aggravated robbery, disrupting

public service and endangering.

10. On December 17, 2016 Lenard was moved from the city jail

to the Cuyahoga County detention center.

11. On December 20, 2015, Lenard discovered that det. Wells was
pursuing this prosecution against Lenard outside the wishes of
K.H. Det. Weels threatened K.H. that if she did not cooperate

with the investigation, she would be prosecuted in this cause.

12. On December 21, 2015, K.H. met: det. Wells and reiterated

to him she did not want to press charges against Lenard. and she
signed and authored another "No: Presecution Form" signed and
notorized and it was given to det. Wells.

13. On January 8, 2015, the prosecutor's office held a grand

jury hearing and used K.H. personal-medical records without her
written consent in the hearing to indict Lenard in violation

of the Federal Privacy Act of 1974 and the HIPAA Act. Metro Health
Hospital and Marymount/Cleveland Clinic released the medical

records without K.H. written authorization.

14. On January 8, 2015 Lenard remained in jail without a preliminary

hearing to challenge probable cause in this case.

15. On January 14, 2016, Lenard-made a vrequest«for discovery

in this cause. The prosecutors office answered Lenard's request
however, deemed the discovery "Counsel Only" where Lenard could

not personally see the facts himself contained in the discovery.

The prosecutor's demand of "Counsel Only" did not meet the requirements
of Crim. R. 16 of the Ohio Revised Code and violated Lenard's

ability to discover the nature of the cause of action.
Case: 1:18-cv-02995-CAB Doc #:1 Filed: 12/31/18 5o0f12. PagelD#: 5

The "Gounsel Only" label prevented Lenard from discovering the
fact that the medical records were provided to the prosecutors
office without written authorization from K.H.

16. On October 24, 2016, prosecutor Jonathan Block and Anna Woods
treated K.H. as a hostile witness with the permission of the
Gourt and cross examined her against her own statement contained
in the illegally obtained medical records in order to discredit

her trial testimony. This act was intentional and malicious.

17. On October 26, 2016, defense attorney James McDonnell maliciously,
and without Lenard's permission or consent or knowledge stipulated

to the authenticity of the medical records. after Lenard was excused
for the day by the Court and behind Lenard's back on the record.

This: allowed the State to circumvent the rules of evidence.

18. On October 26, 2016, the illegally obtained medical records
became States Exhibit 31 & 32 in case numbers CR-15-602274 &
CR-15-602350.

19. On October 27, 2016, Lenard was found guilty by a jury of
assault and kidnapping from the illegally obtained medical records
in States Exhibits 31 & 32. Without the illegally obtained medical
records the State would not have been able to rely on States
Exhibits 31 & 32. From the illegally obtained medical records

the trial court, Judge Maureen Clancy presiding, sentenced Lenard
to serve 13 years in the Ohio penal system. From this ordeal
Lenard's mental health condition of post traumatic stress disorder,
anxiety, depression and insomnia has more intense and has become
worse. Lenard has been and is currently on the mental health

case load were he has a personal liason at Lake Erie Correctional

Institution where he is classed as a G2 mental health status.

20. On April 1, 2018, Lenard wrote a letter to appellate counsel
Stephen Hardwick requesting the medical records authorization
for the defendants in an attempt to discover how the records
were released without proper authorization.

21. On April 18; 2018, attorney Hardwick refused to give to
4

 
Case: 1:18-cv-02995-CAB Doc #:1 Filed: 12/31/18 6 of 12. PagelD #: 6

Lenard the requested information preventing him from discovering
the facts needed in this cause.

22.1/O0n May 19, 2018, Lenard received a letter from the Cuyahoga
County Clerk in response to Lenard request pertaining to the
medical records. The Glerk refused to Lenard the requested information

preventing him from discovering the facts needed in this cause.

23. On May 24, 2018, the EKighth District Court of Appeals affirmed
Lenard's convictions and ordered Lenard to continue to serve
13 years in prison from the introduction of the illegally obtained

medical records.

24. On August 16, 2018, Amy C. Stone from the Disciplinary Counsel

affirmed that their office would not further investigate bLenard's--:
requests of attorney James McDonnell surrounding the medical
records preventing him from discovering the facts needed in this
cause..The file was marked as ODC File No. Bo-2623.

25. On October 24, 2016 until present plaintiff has attempted
to discover how Det. Wells and/or the prosecutors office persuaded

Marymount Hospital and Metrohealth into releaseing K.H. medical

records without written authorization.

26. On September 25, 2018, plaintiff filed a complaint concerning
the release of the medical records that prejudiced, harmed and
damaged his trial on October 24, 2016 to the department of health
and human services. The complaint was against the defeandants
named in this instant case.

Count 1
NEGLIGENGE
As Against: All Defendants
27. The allegations contained in 1-26 above are fully restated
herein as though fully rewritten and incorporated.
28. Defendant's by all acts alleged herein, owed plaintiff a

duty to avoid violating his due process rights and equal protection

 
Case: 1:18-cv-02995-CAB Doc #:1 Filed: 12/31/18 7 of 12. PagelD #: 7

of law rights but failed when they obtained Kassandra Hankins
medical records from Marymount Hospital/Cleveland Clinic and
Metrohealth Hospital between December 15, 2015 and January 8,

2016 and used them at the January 8, 2016 grand jury hearing -

in Cuyahoga County without Kassandra Hankins written authorization
in violation of the Federal Privacy Act of 1974 and the Federal
HIPAA Act. Defendant's used the illegally obtained medical records
and submitted them into evidence marked as States Exhibit's 31

& 32 over plaintiff's objection, submitted the medical records

to the jury in plaintiff's trial in case numbers CR-15-602274

& CR-15-602350, to secure a conviction against plaintiff in a
criminal proceeding.

29. Defendant!s by all acts alleged herein, scandelously failed
their duty to avoid violating plaintiff's due process rights

and equal protection of law rights due to the Fact that they

failed to uphold the General Assembly's enactment it imposed

of the specific duty to protect plaintiff's safety from prejudice,
harm and damage in failing to secure a written authorization

from Kassandra Hankins to legally release her medical records

from Marymount Hospital/Cleveland Clinic and Metrohealth Hospital
between December 15, 2015 and January 8, 2016. Defendant had

a duty to ensure States Exhibit's 31 & 32 were properly and legally
obtained in order to legally be submitted into evidence. defendant's
breached that duty owed to plaintiff.

30. Defendant's by all acts alleged herein, breached their legal
duty as they acted under color of law and acted as officer's

of the State of Ohio and acted as professionals of the medical
field when they knew or should have known that their conduct

was reckless causing proximate injury and harm to the plaintiff
when they obtained the illegal medical records and submitted

them to the grand jury on January 8, 2016 to secure an indictment
against plaintiff to criminally charge him in Cuyahoga County
Common Pleas Gourt. Defendant's further caused proximate injury
and harm to plaintiff when they intorduced the illegally obtained
medical records into plaintiff's jury trial on October 24, 2016
in case number's CR-15-602274 & CR-15-602350 using the records
Case: 1:18-cv-02995-CAB Doc #: 1 Filed: 12/31/18 8 of 12. PagelD #: 8

as evidence against plaintiff and introducing the records as
States Exhibit's 31 & 32. Defendant's further caused plaintiff
injury and harm due to the fact that thet showed the pictures

and information and statements contained in the private medical
records to the impaneled jury to convince the juror's plaintiff
was guilty of violating:a statue of the. State of Ohio. Defendant's
further caused plaintiff injury and harm when they called as
States witnesses Donna DiGiandomenico (nurse at Marymount Hospital/
Cleveland Clinic), Tiffany Kozial (nurse at Metrohealth Hospital)
and Brian Miller (doctor at Metrohealth Hospital) to elaborate

on States Exhibit's 31 & 32 to the jury to convice the jury to
find plaintiff guilty of violations of a State Statue.

31. Defendant's by all acts alleged herein owed plaintiff a duty,
breached that duty and proximately caused plaintiff irreversible

injury and damage.

32. Defendant's knew or should have known that their reckless
disregard for the rights of the plaintiff would result in damage
and injury to the plaintiff in an amount equal to three million

dollars plus damages.

Count 2
~.. CIVIL: CONSPIRACY
As Against: All Defendants

33. The allegations contained in 1-32 above are fully restated
herein as though fully rewritten and incorparated.

34. Defendant's by all acts alleged herein committed a malicious
combination of securing a criminal conviction against the plaintiff
through.the Ohio criminal judicial system in Cuyahoga County

Common Pleas when theyillegally obtained Kassandra Hankins medical
records from Marymount Hospital/Cleveland Clinic and Metrohealth
Hospital with reckless abandon for the rights of the plaintiff

by using the report:of the injuries and K.H.'s statement's con-
tained within the records against plaintiff to secure an indictment
against plaintiff on January 8, 2016. Defendant's then used the

 
Case: 1:18-cv-02995-CAB Doc #:1 Filed: 12/31/18 9 of 12. PagelD #: 9

illegally obtained records in plaintiff's jury trial on October

24, 2016 and cross examined K.H. with her own medical records
treating her as a hostile witness to impeach her testimony in

order to convince the jury of plaintiff's guilt to secure an.
unlawful conviction. Defendant's then, with wanton disregard

for the rights of the plaintiff submiited the medical records

into evidence against plaintiff's objection and marked the illegally
obtained records as State of Ohio's Exhibits 31 & 32 where the

jury was shown in person the medical records which prejudiced

plaintiff's position and defense in the criminal proceeding.

35. Defendant's by all acts alleged herein, acted in conjunction
with one another to secure an unlawful conviction against plaintiff
with flagrant defiance for the rights of the plaintiff bycalling
State witnesses officer Richard Cramer, officer Randall Tucker,
officer James Manzo, officer Robert Gerbic, Officer Pete Stroe

and det. Wells to testify against plaintiff using the illegally
obtained medical records. Defendant's Marymount Hospital/Cleveland
Clinic and Metrohealth Hospital released the medical records

to it's co-conspiritor's against the Federal Privacy Act of 1974
and against the Federal HIPAA Act knowing that a valid authorization
form from Kassandra Hankins was needed but was not authorized

in this case,

36. Defendant's by all acts alleged herein, violated plaintiff's
fourteenth amendment rights to the Federal Constitution of the

United States for due process and equal.protection and injured
and damaged plaintiff due to the fact that their reckless and
vile prosecution of plaintiff by using the illegally obtained
medical records convinced the October 24, 2016 jury to convict
plaintiff of the crimes of felonious assault and kidnapping.
Due to the criminal conviction secured against plaintiff, the

trial court, initiated by Judge Maureen Clancy, sentenced plaintiff

to 13 years in the Ohio penal system from the unlawful conspiracy.

37. Defendant's by all acts alleged herein, committed a malicious

‘combination of instituting criminal charges against plaintiff

8
Case: 1:18-cv-02995-CAB Doc #:1 Filed: 12/31/18 10 of 12. PagelD #: 10

without probable cause against the sworn trial testimony of Kassandra
Hankins that she initiated the physical altercation's on October

7, 2015 and November 21, 2015, that she struck plaintiff first

in both instances, that she began the physical assault against
plaintiff, that she testified that plaintiff only defended himself,
that plaintiff only hit back to defend Kassandra Hankins assault
and that Kassandra Hankins was the aggressor in both instances.

The existence of the unlawful act of obtaining the medical records
without Kassandra Hankins written authorization was independent
from the actual consiracy due to the fact that the medical records
were used and submitted into evidence as States Exhibit's 31

& 32 aginst plaintiff to secure a criminal conviction against
plaintiff. Plaintiff's rights were violated with flagrant defiance
when the illegally obtained records were used as evidence against

him when defendant's knew or should have known they had no right.

38. Defendants knew or should have known that their reckless
disregard for the rights of the plaintiff would result in damage
and injury to the plaintiff in an amount equal to three million

dollars plus damages.

Gount 3
FRAUDULENT CONCEALMENT

 

As Against: All Defendants
39. The allegations contained in 1-38 above are fully restated

herein as though fully rewritten and incorporated.

40. Defendant's by all acts alleged herein, concealed the fact

that the medical records were obtained without an written authorization
from Kassandra Hankins when det. Jeff Wells testified on or about
October 26, 2016 and stated Kassandra Hankins signed a written
authorization to release her medical records on December 21,

2015 when she did not. Det. Wells testimony was transcribed by

court reporter Leslie Cooley on October 26, 2016, Cuyahoga County

Common Pleas, Judge Maureen Clancy.

41. Defendant's by all acts alleged herein, concealment prevented
Case: 1:18-cv-02995-CAB Doc #:1 Filed: 12/31/18 11 of 12. PagelD #: 11

plaintiff from discovering the medical records were illegally
obtained to be used as evidence against him in his criminal trial
due to the fact that defendant moved the trial court, on January
20, 2016, to revoke plaintiff's phone and mail privileges isolating
plaintiff in a 6 by 9 cell without any mail or phone privileges
preventing him from any outside contact to the world thwarting
plaintiff's process of discovering the illegally obtained medical
records. Further, defendant's Labeled plaintiff's discovery request
on January 20, 2016 "Counsel Only" in order for plaintiff to
further be prevented from personally discovering the information
surrounding the illegally obtained medical records. Defendant's
concelament prevented plaintiff from discovering the. facts that

the medical records were obtained without written authorization.

42. Plaintiff by all acts alleged herein, exercised due diligence

in trying to find out about the illegally obtained medical records
after he read his October 24, 2016 trial transcripts for the

first time and discovered after the trial court excused plaintiff
for the day, the trial court went back on the record and admitted
the illegally obtained medical records into evidence without
plaintiff's knowledge or authority. Plaintiff then wrote a complaint
on defense attorney James McDonnell to the Ohio Supreme Court's
Disciplinary Counsel concerning the illegally obtained records.
Plaintiff then wrote a letter to the Eighth District Court of
Appeals..Clerk of Court's to obtain the written authorization

for the medical records. Plaintiff then wrote a letter to the
Cuyahoga County Clerk of Court's to obtain the written authorization
for the medical records. Plaintiff then contacted Rodney Jackson

who physically went to the Cuyahoga County Glerk of Courts to
retrieve the written authorization for the release of the medical
records from Marymount Hospital/Cleveland Clinic and Metrohealth
Hospital however, plaintiff discovered the written authorization

was not submitted into evidence by the State of Ohio because

the authorization does not exist and is not attached to States
Exhibits 31 & 32.

43. Defendants knew or should have known that their reckless

disregard for the rights of the plaintiff would result in damage

10
Case: 1:18-cv-02995-CAB Doc#:1 Filed: 12/31/18 12 of 12. PagelD #: 12

and injury to the plaintiff in an amount equal to three million
dollars plus damages.

DECLARATORY JUDGMENT
Plaintiff prays for a Declaratory. Judgment against the def-

 

fendants in this cause that the medical records obtained from
Marymount Hospital/Cleveland Clinic and Metrohealth Hospital

for Kassandra Hankins, d.o.b. 4/4/1993, last four of ssn: 1303.

were released to the State of Ohio in the prosecution of Richard
Lenard in case number's CR-i15-602274 & CR-15-602350, State of

Ohio v. Richard Lenard without Kassandra Hankins written authorization
as required by the Federal Privacy Act and the Federal HIPAA

Act.

PRAYER FOR RELIEF

 

1. Plaintiff prays for a monetary judgment against the defendant's
in an amount of $3,000,000.00 plus punitive, compensatory, actual,
special, economical, loss of family time, loss of freedom and

loss of employment.

2. Plaintiff prays for Declaratory Judgment in this cause.

3. Plaintiff prays for the filing fee and all court costs be
_ billed to the defendants.

4. Plaintiff prays for any other relief this Honorable Court

deems just against the defendants and for the plaintiff.

Plaintiff

Richard Lenard #700503
501 Thompson Rd
Conneaut, OH 44030

December 22, 2018

11

 
